IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                            : No. 24 DB 2014 (No.65 RST 2014)
                                            :
                                            :
AARON DAVID JONES                           : Attorney Registration No. 93691
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM ADMINISTRATIVE SUSPENSION             : (Cumberland County)



                                        ORDER



PER CURIAM


                          th
      AND NOW, this 7 day of October, 2014, the Report and Recommendation of

Disciplinary Board Member dated September 22, 2014, is approved and it is ORDERED

that Aaron David Jones, who has been on Inactive Status, has never been suspended

or disbarred, and has demonstrated that he has the moral qualifications, competency

and learning in law required for admission to practice in the Commonwealth, shall be

and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth.       The expenses incurred by the Board in the investigation and

processing of this matter shall be paid by the Petitioner.